                  Case 1:20-cv-04568-VEC Document 28
                                                  27 Filed 08/04/20 Page 1 of 1

                         Michael Faillace & Associates, P.C.
                                              Employment and Litigation Attorneys



                                         MEMO ENDORSED
       60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
       New York, New York 10165                                                        Facsimile: (212) 317-1620
       _________

       gnaydenskiy@faillacelaw.com
                                                                                            USDC SDNY
                                                                                            DOCUMENT
                                                                    August 4, 2020          ELECTRONICALLY FILED
                                                                                            DOC #:
       Via ECF                                                                              DATE FILED: 8/4/2020
       Honorable Valerie E. Caproni
       United States Courthouse
       40 Foley Square,
       New York, NY 10007

                                 Re: Gonzalez et al v. Treadwell Park LLC et al
                                     20-cv-4568-VEC

       Your Honor:

               We represent the Plaintiffs in the above titled matter. We write, jointly with Defendants,
       to respectfully request the matter be stayed pending arbitration.

               We thank the Court for its time and attention to this matter.

Application GRANTED. This case is STAYED
                                                                    Respectfully Submitted,
pending arbitration. The parties are directed to
provide joint quarterly updates on the status of
                                                                    /s/ Gennadiy Naydenskiy
arbitration. The first status update is due                         Gennadiy Naydenskiy
November 1, 2020.
SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                                             8/4/2020




                                 Certified as a minority-owned business in the State of New York
